Citation Nr: 0729171	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  03-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease, lumbosacral and thoracic 
spine.

2.	Entitlement to an initial compensable rating for right 
shoulder cyst.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1999 to 
February 2002.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

In November 2003, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  The appeal was remanded by the Board 
in July 2004 for additional development.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's lumbar spine disorder is manifested by 
subjective complaints of stiffness, constant pain, radiating 
pain, flare ups after repetitive lifting, bending or 
stooping, slight limitation of motion, but no functional 
impairment or incapacitating episodes.  

3.	The veteran has degenerative disc disease, but there have 
been no neurological findings associated with the disc 
disease, and the severity of the veteran's back condition is 
not pronounced since there is no impairment of motor skills, 
muscle function, or strength.

4.	The residual scar, right shoulder cyst, is deep, with 
underlying soft tissue damage, and painful on examination.


CONCLUSIONS OF LAW

1.	The criteria for a disability rating in excess of 10 
percent for degenerative disc disease, lumbosacral and 
thoracic spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2002 
and 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 and 
5243 (2005).

2.	The criteria for a 10 percent rating, but no higher, for a 
right shoulder cyst have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201, 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7819 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
December 2002 and August 2004.  The RO also provided notice 
regarding how effective dates and disability ratings are 
determined in June 2006.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). Although the enhanced duty to notify 
provisions under the VCAA were not met prior to the initial 
unfavorable agency of original jurisdiction decision on the 
claim in March 2002, the Board finds that any defects with 
respect to the timing of the VCAA notice requirements were 
harmless errors in this case.  The claim was readjudicated 
subsequent to the VCAA notices in February 2006 and May 2007 
by the RO, which included a discussion of the facts of the 
claim, pertinent laws and regulations, notification of the 
bases of the decision, and a summary of the evidence 
considered to reach the decision.  Furthermore, the veteran 
has been provided with every opportunity to submit evidence 
and arguments in support of his claim, to respond to VA 
notices, and to participate effectively in the processing of 
the claim.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006).  Therefore, the 
Board concludes that VA satisfied its duty to notify the 
claimant and there is no outstanding duty to inform the 
claimant that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, a Board 
hearing was held at the RO in November 2003 and the veteran 
was afforded VA Compensation and Pension Examinations in 
January 2006 and July 2006.  The claimant has not made the RO 
or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  The 
Board further finds that the RO complied with the July 2004 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998). 
Accordingly, the Board will proceed with appellate review.

The veteran asserts that he is entitled to a higher than 10 
percent rating for a lumbosacral and thoracic spine 
disability including degenerative disc disease.  He also 
asserts that he is entitled to a compensable rating for a 
right shoulder cyst.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  If the evidence for and against a claim is in 
equipoise, the claim will be granted.  A claim will be denied 
only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the ratings initially assigned for 
his disabilities, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006).  

Spine Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).  
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran is currently assigned a 10 percent disability 
rating for his service-connected degenerative disc disease, 
lumbosacral and thoracic spine disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  

Under Diagnostic Code 5003 traumatic arthritis is rated 
analogous to degenerative arthritis.  Degenerative arthritis, 
when established by x-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim.  The February 2006 supplemental statement of 
the case considered the old and new criteria for evaluating 
disc disease and general diseases of the lumbar spine.  The 
old and new rating criteria were also provided to the veteran 
and his representative in this document.  Therefore, there is 
no prejudice to the veteran by this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 40 
percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  The 
Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. §  4.6 (2006).

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5242 
(degenerative arthritis of the spine) (see also, Diagnostic 
Code 5003), and Diagnostic Code 5243 (intervertebral disc 
syndrome) are to be rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004).  A 10% evaluation 
will be assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of t he cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  A 20 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  And, 
a 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See I., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (2).  Further, the term 
"combined range of motion" refers to "the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation"; provided, however, 
that the aforementioned normal ranges of motion for each 
component of spinal motion, as recognized by VA, are the 
maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to 
be rounded to the nearest five degrees  Id., Notes (2) and 
(4).

The medical evidence of record reviewed by the Board revealed 
that in May and June 2001, the veteran was treated for low 
back pain in service.  An MRI of the veteran's lumbar spine 
in July 2001 revealed moderate sized disc extrusion on the 
right at L5-S1.  While in service in August 2001, the veteran 
was diagnosed with herniated nucleus pulposus, L5-S1 on the 
right, low back pain and right leg radicular symptoms.  

In September 2001, the veteran received treatment for lower 
back pain at a private hospital.  The veteran experienced 
paraesthesas around his penis and there was no urinary or 
fecal incontinence.  The veteran was diagnosed with back 
pain.  The veteran had no evidence of a herniated nucleus 
pulposus or impingement of nerve root in the S1, S2 area.  He 
had no significant pain at the time of the examination.  
There was no evidence of vascular compromise or neurological 
compromise including spinal cord abnormality.  The veteran's 
muscular strength, lower extremity strength and sensation 
were normal.  

Private medical records dated in October 2001 indicate that 
the veteran was diagnosed with right L5-S1 disc herniation, 
neural compression.  The veteran complained of severe back 
and right lower extremity pain.  An MRI of the lumbar spine 
in October 2001 demonstrated right L5-S1 disc herniation, 
neural compression, no significant change in comparison to a 
July 2001 MRI.  There was no difficulty in relation to bowel 
or bladder.  The veteran had right L5 and S1 partial 
hemilaminectomies, L5-S1 partial medial facectomy, S1 
foraminotomy, right L5-S1 discectomy, and neural 
decompression.  

In a post operative examination in November 2001 the veteran 
denied any back or right lower extremity complaints except 
for minor discomfort in his right calf.  He had good strength 
throughout, reflexes symmetric and unremarkable straight leg 
maneuvers.  The veteran ambulated without assistance.  
Private medical records dated in March 2002 revealed that the 
veteran had physical therapy for his back pain.  In an 
examination in March 2002, the veteran had full extremity 
strength.  His straight leg maneuvers were unremarkable.  The 
surgical wound healed well and approximated.  The veteran 
ambulated without assistance.  He performed all maneuvers 
without hesitancy.  

During a January 2002 VA Compensation and Pension 
Examination, the veteran had normal gait and normal station.  
His straight leg raising ability was to 85 degrees 
bilaterally.  Flexion was 0 to 90 degrees, hypertension was 0 
to 10 degrees, right and left lateral flexion was 0 to 15 
degrees.  The examiner concluded that the veteran's range of 
motion was normal with no physical impairment.  The veteran 
also had complaints of low back pain in December 2002.  

In a November 2003 Board hearing, the veteran testified that 
physical therapy, massage and electrolysis would relieve his 
back pain for a day or day and a half.  The veteran had a 
constant pain in his back.  Twisting, turning and bending 
over aggravate the veteran's pain.  The veteran experienced a 
twinge of pain in his right leg and ghost pain in his calf 
muscle.  The veteran experienced stiffness in his back after 
prolonged sitting and in the morning after sleeping.  The 
veteran described his pain as primarily focused on the lower 
back.  The veteran stated that his middle back pain had 
increased and the stiffness in his back had also increased 
since he separated from service.  

In a Post Deployment Health Assessment dated in November 2005 
the veteran indicated that he had mild to severe back pain.  

In a January 2006 Compensation and Pension Examination, the 
veteran's spine was straight and supple and he did not limp.  
The veteran had a four inch healed midline lumbar laminectomy 
incision which was nontender.  He did not require external 
support or a back brace.  The veteran had 80 degrees of 
thoracolumbar flexion without hesitation or evident 
discomfort.  The veteran could extend his back 10 degrees 
beyond neutral.  He had lateral flexion to 40 degrees to the 
left and to 30 degrees to the right without complaint of 
pain.  He had rotation of his trunk on the pelvis to 40 
degrees on the left and 50 degrees on the right.  His 
straight leg raising on the right was mildly positive for 
light buttock discomfort and there was completely normal 
straight raising on the left.  The reflexes at the patellar 
and Achilles level were easily obtainable and appeared to be 
symmetrical and equal and rated 2+.  There was no sensory 
deficit in his right or left foot.  He was able to heel walk 
and tiptoe walk.  There was no indication of atrophy by tape 
measure in either calf or thigh at comparable levels.  He had 
excellent strength and great toe extension in both lower 
extremities.  The physician opined that the examination 
appeared to demonstrate a very excellent result from his 
lumbar laminectomy and L5-S1 discectomy.  The veteran was 
diagnosed with herniated lumbosacral disk and status post 
partial hemilaminectomy L5-S1 with L5-S1 disc removal.  

In a July 2006 VA Compensation and Pension Examination, the 
veteran reported daily pain in his mid to lower back with 
radiated pain to his right leg to the posterior thigh and 
calf region as a 5 or 6 out of 10.  The veteran underwent 
physical therapy and took medication for pain.  There was no 
history of associated weakness or sensory symptoms of the 
arms or legs.  A neurologist opined that there were no other 
focal neurological symptoms and the systems review was 
nonrevealing.  

On physical examination, the veteran's shoulder shrug was 
strong.  There was a questionable drift of the left pronated 
arm.  The motor power was full in all four extremities.  The 
deep-tendon reflexes were rated at +1 at the biceps, +3 at 
the knees bilaterally, and a jaw jerk was present.  Finger to 
nose maneuvers were performed without difficulty.  There was 
no truncal unsteadiness and the gait was normal.  

Percussion of the cervical, thoracic and lumbar spine 
revealed an area of tenderness in the mid lumbar region.  The 
range of motion at the waist was limited with forward flexion 
of approximately 50 degrees and right and left turning only 
30 degrees.  The patient was able to walk on his heels and 
toes and his gait was normal.  The veteran was diagnosed with 
chronic low back pain following an accident in 2001, status 
post right L5-S1 laminectomy in October 2001.  

Also in July 2006, the veteran had an examination by a VA 
orthopedic surgeon.  The veteran described chronic lower back 
discomfort aggravated by repetitive lifting, bending or 
stooping.  The veteran experienced flare ups in the week 
before his examination after repetitive lifting.  The veteran 
also had mild discomfort in his right leg with radiation 
extending in the posterolateral aspect of his right thigh 
down into his posterior calf.  Coughing and sneezing also 
adversely affected his low back pain.  The veteran took Advil 
for pain and felt that physical therapy treatment worsened 
his pain.  The veteran did not seek treatment for his back 
pain in the six months prior to the examination.  

Upon physical examination, the veteran had recent flare-up of 
lower back discomfort and appeared to have moderate 
discomfort at the present and assumed a slouched posture.  
The veteran arose from the chair several times during the 
examination because sitting for a prolonged period of time 
was uncomfortable.  There was no evidence of gait abnormality 
and his stance indicated a well aligned thoracolumbar spine 
without list or sciatic scoliosis.  He had a well-preserved 
lumbar lordosis with a four inch midline posterior lumbar 
laminectomy incision which was minimally tender to deep 
pressure.  The veteran lacked palpable muscle spasm in the 
paravertebral muscles on either side in the lumbar region.  
Sciatic notch tenderness was not found in either right or 
left buttock.  Range of motion testing revealed 70 degrees of 
active forward flexion with 20 degrees of extension beyond 
the neutral posture and he complained of some increased 
discomfort and fatigue with each sequential voluntary testing 
procedure.  His lateral flexion was permissible to 30 degrees 
on the right without pain and to 30 degrees on the right 
[sic] with discomfort in his lumbar region.  The location of 
his trunk on the fixed pelvis revealed 40 degrees to the left 
and 50 degrees to the right.  The veteran complained of 
slight discomfort in his lower back and right leg on passive 
straight-leg raising to 70 degrees while in a supine 
position.  He had easily obtainable symmetrical and equal 
deep-tendon reflexes rated 2+ at the patella and Achilles 
level in both lower extremities.  He also had unimpaired full 
appreciation of sensation and toe-point discriminatory 
preservation in both right and left feet.  He had excellent 
strength of dorsiflexion of both great toes.  He had 
identical circumference at comparable levels at mid calf in 
both lower legs.  The examiner opined that the veteran's back 
did not change substantially in the previous seven months.  
The veteran was diagnosed with chronic lumbosacral pain 
syndrome with intermittent right lower extremity radiation; 
status post partial hemilaminectomy at L5-S1 right with disc 
excision.  

After review of the available evidence in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the evidence does not demonstrate entitlement to an 
evaluation higher than 10 percent for degenerative disc 
disease, lumbosacral and thoracic spine. 

With respect to the application of former Diagnostic Code 
5292 (pertaining to limitation of motion in the lumbar 
spine), the Board acknowledges that the veteran  complains of 
stiffness, pain in his lower back, radiating pain, and flare 
ups after repetitive lifting, bending or stooping.  The 
medical records show that in January 2002 flexion was 0 to 90 
degrees, hyperextension was 0 to 10 degrees, and right and 
left lateral flexion was 0 to 15 degrees.  In January 2006, 
the veteran had 80 degrees of thoracolumbar flexion without 
hesitation or evident discomfort, extension was 10 degrees 
beyond neutral, lateral flexion was 40 degrees to the left 
and 30 degrees to the right without complaint of pain, 
rotation was 40 degrees on the left and 50 degrees on the 
right.  Also in July 2006, forward flexion was approximately 
50 degrees and right and left rotation was 30 degrees.  The 
active forward flexion was 70 degrees; extension was 20 
degrees beyond the neutral posture with complaints of some 
increased discomfort and fatigue with each sequential 
voluntary testing procedure.  The veteran's lateral flexion 
was 30 degrees on the right without pain and 30 degrees on 
the right [sic] with discomfort in the lumbar region.  The 
location of his trunk on the fixed pelvis reveals 40 degrees 
to the left and 50 degrees to the right.  

The Board finds that since 2002, the veteran's limitation of 
motion remained constant.  The only limitation of motion over 
20 degrees was found by one examiner in July 2006.  The Board 
notes that another examiner in July 2006 found that the 
veteran's flexion was limited by 20 degrees.  Therefore, the 
Board finds that the preponderance of the evidence shows that 
the flexion was not limited by more than 20 degrees since 
2002.  The veteran's lateral flexion and rotation remained 
constant and normal.  As such, the Board concludes that his 
limitation of motion is slight and not entitled to a 20 
percent rating under this code.  

Under former Diagnostic Code 5295 (pertaining to lumbosacral 
strain), the record shows that the veteran has pain on 
motion.  The medical evidence does not show that there were 
muscle spasms on forward bending.  In July 2006, the veteran 
did not have palpable muscle spasm in the paravertebral 
muscles on either side in the lumbar region.  As referenced 
above, the veteran also did not have loss of lateral spine 
motion.  There was some limitation of motion in lateral 
flexion in January 2002, however in 2006 the veteran's 
lateral motion was normal.  Therefore, the veteran is not 
entitled to a 20 percent evaluation under former Diagnostic 
Code 5295.  Finally, regarding a 40 percent evaluation under 
this code, the record does not show that the veteran's 
disability was manifested by listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or abnormal mobility on 
forced motion.  As such, under this code the veteran would be 
entitled to a 10 percent evaluation.  

Finally, with respect to the current law, the Board 
acknowledges that the veteran reported constant pain, 
radiating pain, and stiffness.  The preponderance of the 
medical evidence, however, shows that the veteran had flexion 
ranging from 70 to 90 degrees.  The Board, again, 
acknowledges the finding in July 2006 of flexion limited to 
50 degrees, however, the weight of the evidence is against 
the veteran based on the remaining medical evidence of 
record.  The evidence also shows a combined range of motion 
of 250 degrees in January 2006 and 240 degrees in July 2006.  
The Board finds that the evidence of record preponderates 
against warranting a rating in excess of 10 percent.  
Accordingly, there is no basis for assigning a higher rating 
under the current criteria.  

The evidence shows that the veteran also has degenerative 
disc disease.  The assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case," 
and one diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board will assess his disability under the old Diagnostic 
Code 5293 or the new Diagnostic Code 5243.  Under the former 
provisions of Diagnostic Code 5293, a noncompensable 
evaluation is assigned for post-operative, cured 
intervertebral disc disease.  A 10% rating requires evidence 
of mild intervertebral disc disease.  A 20% evaluation 
necessitates evidence of moderate intervertebral disc disease 
with recurring attacks.  A 40% rating requires evidence of 
intervertebral disc disease which is severely disabling with 
recurring attacks and intermittent relief.  The highest 
evaluation allowable pursuant to this diagnostic code, 60%, 
necessitates evidence of pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20% rating requires 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 
12 months; a 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; a 60% rating requires 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Board finds that there was no evidence that 
the veteran was prescribed by a physician to bed rest, 
therefore, there were no incapacitating episodes as defined 
by 38 C.F.R. § 4.471a, Diagnostic Code 5243 and the veteran 
is not entitled to a rating under this code.  

Regarding the former provisions of Diagnostic Code 5293, the 
Board finds that the veteran was diagnosed with disc disease, 
however there was no evidence of recurring attacks of the 
veteran's intervertebral disc disease.  There is no evidence 
that the veteran's disc disease is severely disabling with 
recurrent attacks and intermittent relief or that there is 
muscle spasm or impaired reflexes.  The veteran's muscle 
strength was also normal.  Furthermore, there is no evidence 
of neurological symptoms associated with the intervertebral 
disc disease.  The medical evidence in September 2001 and 
July 2006 indicated that there were no associated objective 
neurological abnormalities.  The veteran also had no 
difficulty with bladder or bowel control.  Given the minor 
limitation of motion, lack of neurological symptoms and no 
recurring attacks, the Board finds that a rating in excess of 
10 percent is not warranted.  

In sum, the revised General Rating Formula for Diseases and 
Injuries of the Spine would not result in a higher rating 
for the veteran's disability.  As discussed in detail above, 
he would qualify for, at most, a 10 percent rating under 
these criteria.  The September 2002 revision to Diagnostic 
Code 5293 (now reclassified as Diagnostic Code 5243 
effective September 2003) would also not result in a higher 
rating for the reasons detailed above.  In summary, there is 
insufficient evidence of incapacitating episodes, as defined 
by regulation, to warrant a higher rating.  Therefore, the 
10 percent rating under Diagnostic Code 5003 is equal to the 
rating he would receive under other applicable diagnostic 
codes.  For the reasons detailed above, there is 
insufficient symptomatology to warrant assignment of a 
rating higher than 10 percent under any diagnostic code.

Right Shoulder Cyst

The veteran's right shoulder cyst is rated noncompensable 
under 38 C.F.R. § 4.118, Diagnostic Code 7819 (2006).  During 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including, effective August 30, 2002, the rating criteria for 
evaluating skin disorders, such as scars.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  In an August 2003 supplemental 
statement of the case, the RO considered the new regulations.  
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that the veteran's cyst is not on his head, 
face or neck, therefore, both the old and new Diagnostic Code 
7800 do not apply.  See Diagnostic Code 7800 (2002 and 2006).  
The veteran's scar is also not the result of a burn, 
therefore, Diagnostic Codes 7801 and 7802 do not apply.  See 
Diagnostic Codes 7801 and 7802 (2002).  The Board will 
evaluate the veteran's scar under the new criteria of 
Diagnostic Codes 7801 and 7802 as well as the old and new 
criteria of Diagnostic Codes 7803, 7804 and 7805.   See 
Diagnostic Codes 7801 and 7802 (2006), 7803, 7804, and 7805 
(2002 and 2006); see also Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case.").  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  

Under the old regulations, superficial scars warrant a 10 
percent evaluation if they are poorly nourished and subject 
to repeated ulceration or if they are tender and painful on 
objective demonstration.  Scars may also be rated based on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, and 7805 (2001).

Under the new criteria, benign skin neoplasms are rated as 
scars under Diagnostic Codes (7801, 7802, 7803, 7804, 7805), 
or based on impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7819.  

Under the new criteria, scars, other than of the head, face 
or neck, that are deep or that cause limited motion warrant a 
10 percent rating if they involve an area or areas exceeding 
six square inches (39 sq. cm), or a 20 percent evaluation if 
the area or areas exceed 12 square inches (77 sq. cm).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).  A deep scar 
is one associated with underlying soft tissue damage. Id., 
Note (2).  

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2006). An unstable scar is one where, for any reason, there 
is frequent loss of covering of the skin over the scar.  Id., 
Note (1).  

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).

A note following Diagnostic Codes 7802, 7803 and 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.

Scars may also be rated based on the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 
7805 (2006).

In the January 2002 VA Compensation and Pension Examination, 
the veteran's shoulder had a residual area from an injection 
that was 1 x 1 centimeter of fullness.  During the 
examination, it was not draining, tender or infected.  The 
area did not appear to give the veteran any physical 
impairment.  

In January 2003 the veteran was examined for a sebaceous 
cyst, right deltoid.  VA Medical records dated in July 2003 
reveal that that veteran had excision of a sebaceous cyst in 
the right deltoid area.  

In the November 2003 Board hearing, the veteran testified 
that he had his cyst on his shoulder drained in September 
2003.  There was a scar on the veteran's right shoulder 
measuring two and a half inches long and half an inch wide.  
The veteran testified that the scar was tender and painful.  
The veteran testified that prior to September 2003, his 
shoulder was able to physically drain his shoulder and 
sometimes it would drain itself.  The drainage was consistent 
for the past 4 years before it was removed in September 2003.  

In an April 2005 medical record, the veteran was treated for 
a cyst on his right deltoid.  

In a Post Deployment Health Assessment dated in November 2005 
the veteran indicated that he had cysts (back-arm).  

A January 2006 Compensation and Pension examination of the 
veteran's right shoulder revealed the left nondominant 
shoulder to be slightly higher than the right.  There was 
evidence of an oblique incision in the anterolateral aspect 
of the right shoulder, which was minimally erythematous and 
measured two and a half  inches in length and was somewhat 
broadened configuration with transverse diameter of a half 
inch but without elevation or depression.  There was no 
palpable defect in the region of the healed surgical 
incision.  There was also a one centimeter incision distal to 
the major incision apparently where a modified incision had 
been made prior to the surgical removal of the sebaceous 
cyst.  There was no palpable mass noted.  There was no 
tenderness on deep palpation in the region of the scar.  He 
had full sensation throughout the entire right shoulder 
girdle.  The veteran was capable of 160 degrees of forward 
elevation and 150 degrees of abduction.  He also demonstrated 
internal rotation to the level of T10 along with 70 degrees 
external rotation.  There appeared to be no weakness against 
resistance while the veteran attempted abduction and forward 
elevation of his right shoulder girdle.  There was no 
indication of underlying inflammation in the region where the 
sebaceous cyst had been removed.  The veteran was diagnosed 
with status post excision sebaceous cyst involving deltoid, 
right shoulder.  The examiner opined that the veteran's 
injury to his right shoulder and subsequent need for surgical 
excision of the sebaceous cyst had not in any way 
substantially reduced the range of motion or strength of the 
right upper extremity.  

In a July 2006 Compensation and Pension Examination, the 
veteran reported a sensation of some degree of limitation of 
movement in his shoulder.  The veteran had tenderness only 
directly over the operative scar.  There was no further 
drainage.  The veteran had not had occasion to voluntarily 
express any fluid or pus from his solidly healed wound over 
previous six months.  There had been no need for antibiotics.  
The veteran had not sought treatment for his shoulder in the 
six months preceding the examination.  

The veteran's right shoulder revealed the presence of a two 
and a half inch healed surgical incision in the lateral 
aspect of the right shoulder girdle slightly proximal to the 
point of insertion of the deltoid muscle.  The scar was 
slightly hyperpigmented but neither elevated nor depressed 
and was broadened in its midportion.  There was slight 
tenderness to pressure in the midportion of the scar where 
there was a palpable fascial defect allowing the examining 
finger to penetrate into the substance of the deltoid muscle.  
The veteran has forward elevation to 130 degrees along with 
abduction to 130 degrees, full external rotation to the L1 
level and full external rotation to 45 degrees against 
resistance compared to 60 degrees in the opposite uninvolved 
left shoulder.  The examiner opined that there was no 
substantial change in the veteran's shoulder condition 
compared to seven months prior to the examination.  The 
veteran was diagnosed with status post excision of sebaceous 
cyst involving deltoid muscle (superficial) and not involving 
right glenohumeral joint, right shoulder.  

The Board notes that the July 2006 VA examiner found that the 
scar had a palpable facial defect allowing the examiner to 
penetrate into the substance of the veteran's deltoid muscle.  
As such, the veteran's scar is a deep scar associate with 
underlying tissue damage under 38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2006), Note (2).  
Although the scar does not cover and area exceeding six 
square inches, see  Diagnostic Code 7801, it is tender and 
painful on examination.  Considering the underlying soft 
tissue defect, the veteran's complaints of pain are entirely 
reasonable, and warrant a compensable rating.

The Board finds that there was some limitation of function as 
demonstrated by the range of motion findings in the VA 
examinations.  Diagnostic Code 5201 provides for ratings 
based on limitation of motion of the arm.  A 20 percent 
rating is warranted if the motion of the arm is limited to 
shoulder level, 30 percent for limitation midway between side 
and shoulder level and 40 percent for limitation to 25 
degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).  The normal range of motion of the shoulder is 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees, external rotation to 90 degrees and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The veteran's arm is not limited in motion to shoulder level, 
or 90 degrees.  In January 2006, the veteran could raise his 
shoulder to 160 degrees and in July 2006, the veteran could 
raise his shoulder to 130 degrees.  Therefore, the veteran is 
not entitled to a compensable evaluation for limitation of 
motion.


ORDER

Entitlement to a disability rating higher than 10 percent for 
degenerative disc disease, lumbar and thoracic spine is 
denied.  

Entitlement to a 10 percent disability rating for right 
shoulder cyst is granted, subject to the laws and regulations 
governing payment of monetary benefits.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


